Exhibit 10.1


BROWN-FORMAN
2013 OMNIBUS COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD


SUMMARY
Participant:
 
Award Date:
 
Performance Period
 
Target Number of RSUs:
 
Threshold Number of RSUs:
50% of Target
Maximum Number of RSUs:
150% of Target



THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD, effective as of the Award
Date set forth above, represents a grant of Restricted Stock Units (“RSUs”), by
Brown-Forman Corporation, a Delaware corporation (the “Company”), under the
Company’s 2013 Omnibus Compensation Plan (the “Plan”) to the employee of the
Company or an Affiliate named above (“Participant”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.


1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
that number of RSUs set forth in the table above. Each RSU represents the right
to receive one share of the Company’s Class A Common Stock, $0.15 par value per
share, (“Share(s)”) subject to the additional terms and conditions set forth in
this Performance-Based Restricted Stock Unit Award (the “Award”) and the Plan.
The RSUs are granted pursuant to Section 7.3 of the Plan as “market value units”
(“MVUs”), and for purposes of the Plan, shall be designated and treated as MVUs
under the Plan.


2. Performance-Based Vesting. The number of Shares, if any, that may be issued
pursuant to the terms of this Award will be calculated based on the attainment,
as determined by the Compensation Committee , of the performance goals described
in Exhibit A to this Award (the “Performance Goals”) over the Performance
Period, which number of Shares may be equal to all or a portion, including none,
of the Maximum Number of RSUs set forth above. Promptly following the completion
of the Performance Period (and no later than 75 days following the end of the
Performance Period), the Compensation Committee will review and certify in
writing (i) whether, and to what extent, the Performance Goals for the
Performance Period have been achieved, and (ii) the number of RSUs (rounded up
to the nearest whole number), if any, that will vest (or, in the case of vesting
under Section 4.1 or Section 4.3, will be eligible to vest) as of the date of
such certification (the “Certification Date”), based on the extent to which the
Performance Goals have been satisfied (any such number of RSUs, the “Realized
RSUs”). Furthermore, notwithstanding achievement of the Performance Goals at the
minimum level or above for the Performance Period, the Compensation Committee
reserves the right to adjust the Realized RSUs downward, including to zero, in
its sole discretion. The Compensation Committee’s determinations pursuant to
this Section 2 shall be final, conclusive and binding.


3. Forfeiture. A Participant may not vest in a number of RSUs in excess of the
Realized RSUs. Accordingly, any RSUs that do not become Realized RSUs in
accordance with Section 2 shall be forfeited and immediately cancelled as of the
Certification Date. In addition, except as provided in Section 4 or in Section 5
below, the Participant must remain continuously employed by the Company or an
Affiliate (the “Employer”) from the Award Date and extending through to the last
day of the Performance Period in order to vest in the Realized RSUs.
Accordingly, if the Participant remains continuously employed by the Employer
through the last day of the Performance Period, the Participant shall vest in
the Realized RSUs on the Certification


    
Page 1 of 1
Fiscal 2021 Form


   
   



--------------------------------------------------------------------------------





Date. If the Participant terminates employment with the Employer prior to the
last day of the Performance Period, unless otherwise provided in Section 4 or in
Section 5, such Participant will forfeit all right, title and interest in the
RSUs. If Section 4 or 5 below applies to the Participant and the Participant
becomes vested in a prorated number of Realized RSU or prorated Target Number of
RSUs, the balance of the Award that does not thereby become vested shall be
forfeited and immediately canceled.


Notwithstanding anything to the contrary herein, if the Participant is
terminated by the Company for Cause, whether or not during or following the
Performance Period, then the Award shall be immediately forfeited and no RSUs
shall become vested on the Certification Date.


4. Termination of Employment. In the event the Participant does not remain
continuously employed by the Employer until the last day of the Performance
Period, the following rules will apply:
4.1 Retirement. If the Participant terminates employment by reason of Retirement
during the first fiscal year of the Performance Period, (i) the Participant’s
RSUs shall continue until the Certification Date as if such Participant
continued to be employed by the Employer, and (ii) if the Compensation
Committee’s certification of the Performance Goals on the Certification Date
produces Realized RSUs, then the Participant shall vest in a prorated number of
the Realized RSUs on the Certification Date. For purposes of the preceding
sentence, in determining the Participant’s prorated Realized RSUs, the
Participant’s Realized RSUs shall be reduced to the number of RSUs determined by
multiplying the total Realized RSUs under the Award by a fraction, the numerator
of which is the number of whole months worked during the first fiscal year of
the Performance Period prior to the Participant’s Retirement and the denominator
of which is 12. If the Participant terminates employment by reason of Retirement
during the second or third fiscal years of the Performance Period, (i) the
Participant’s RSUs shall continue until the Certification Date as if such
Participant continued to be employed by the Employer, and (ii) if the
Compensation Committee’s certification of the Performance Goals on the
Certification Date produces Realized RSUs, then the Participant shall vest in
such Realized RSUs (without proration) on the Certification Date. For purposes
of this Section 4.1, “Retirement” means termination of employment, other than by
the Employer for Cause, on or after reaching age 55 with at least five full
years of service, or on or after reaching age 65 with any amount of service.
4.2 Death/Disability. If the Participant terminates employment by reason of
death or Disability during the first fiscal year of the Performance Period, the
Participant shall immediately vest in a prorated Target Number of RSUs. For
purposes of the preceding sentence, in determining the Participant’s prorated
Target Number of RSUs, the Target Number of RSUs shall be reduced to the number
of RSUs determined by multiplying the Participant’s Target Number of RSUs by a
fraction, the numerator of which is the number of whole months worked during the
first fiscal year of the Performance Period prior to the Participant’s
termination and the denominator of which is 12. If the Participant terminates
employment by reason of death or Disability during the second or third fiscal
years of the Performance Period, the Participant shall immediately vest in the
Target Number of RSUs. For purposes of this Section 4.2, “Disability” shall be
determined by the Plan Administrator in its sole discretion, in accordance with
Section 2.16 of the Plan.




    
Page 2 of 2
Fiscal 2021 Form


   
   



--------------------------------------------------------------------------------





4.3. Involuntary Termination without Cause. If the Participant is involuntarily
terminated by the Employer without Cause during the first fiscal year of the
Performance Period, (i) the Participant’s RSUs shall continue until the
Certification Date as if such Participant continued to be employed by the
Employer, and (ii) if the Compensation Committee’s certification of the
Performance Goals on the Certification Date produces Realized RSUs, then the
Participant shall vest in a prorated number of the Realized RSUs on the
Certification Date. For purposes of the preceding sentence, in determining the
Participant’s prorated Realized RSUs, the Participant’s Realized RSUs shall be
reduced to the number of RSUs determined by multiplying the total Realized RSUs
under the Award by a fraction, the numerator of which is the number of whole
months worked during the first fiscal year of the Performance Period prior to
the Participant’s involuntary termination without Cause and the denominator of
which is 12. If the Participant is involuntarily terminated by the Employer
without Cause during the second or third fiscal years of the Performance Period,
(i) the Participant’s RSUs shall continue until the Certification Date as if
such Participant continued to be employed by the Employer, and (ii) if the
Compensation Committee’s certification of the Performance Goals on the
Certification Date produces Realized RSUs, then the Participant shall vest in
such Realized RSUs (without proration) on the Certification Date.


5. Change in Control. Upon the occurrence of a Change in Control, as defined in
the Plan, the RSUs shall be treated in accordance with Article 11 of the Plan;
provided however, that if within one year following a Change of Control, a
termination of employment by the Employer without Cause or by the Participant
within 60 days after an event constituting a Constructive Discharge occurs
during the Performance Period, the Participant shall immediately vest in the
Target Number of RSUs, or if the Participant’s termination of employment occurs
in the first fiscal year of the Performance Period, shall vest in a prorated
Target Number of RSUs, determined by multiplying the Target Number of RSUs by a
fraction, the numerator of which is the number of months worked during the first
fiscal year of the Performance Period prior to the Participant’s termination of
employment and the denominator of which is 12.


6. Non-Competition. In consideration of receiving the Award and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Participant agrees that, from the Award Date until the
one-year anniversary of the Participant’s voluntary resignation as an employee
of the Company, the Participant shall not, anywhere in the United States, be an
executive officer, board member, 1% or greater owner or partner in, or employee
of a beverage alcohol company that materially competes with the Company. If the
Participant fails to comply with this limitation prior to the Certification
Date, then notwithstanding any other provisions of this Agreement, including
Sections 4 and 5, the Award shall immediately be forfeited.


Any provision, or any part of any provision, of this Section 6 found by a court
(or an arbitrator or other adjudicator, if applicable) to be unreasonably broad
or otherwise unenforceable in any respect (including with respect to geographic
area, duration, or scope) shall be modified to render it enforceable to the
maximum extent permitted by law and enforced as modified.


7. Severance Recipients and Release of Claims. Notwithstanding the provisions in
the Plan or this Award to the contrary, any Participant who otherwise would
become vested in any portion of the RSU Award pursuant to Section 4.1, Section
4.2 or Section 4.3, and who is also eligible to receive a cash severance payment
from the Employer, shall, as a condition of becoming so vested, receiving the
Shares which are to be delivered pursuant to this Award and receiving such cash
severance payment, be required to execute a general release waiving all claims,
if any, arising from the Participant’s employment or termination from employment
that such Participant may have against the Employer and its employees, agents
and affiliates. The Participant’s failure to execute such a general release or
to allow an executed release to become irrevocable in accordance with its terms
shall render this Award null and void, and the RSUs hereunder shall be forfeited
and immediately canceled.


    
Page 3 of 3
Fiscal 2021 Form


   
   



--------------------------------------------------------------------------------







8. Issuance of Shares; Delivery. The issuance of the Shares with respect to the
Participant’s vested RSUs, if any, will be evidenced in such manner as the
Company, in its discretion, deems appropriate, including, without limitation,
book entry, registration or issuance of one or more share certificates. The
number of Shares represented by the Participant's vested RSUs, if any, will be
delivered to the Participant within 60 days of vesting, with the delivery date
within such period to be determined by the Company in its sole discretion. 


9. Rights as a Stockholder. The Participant has no rights as a stockholder,
including, but not limited to, the right to receive regular quarterly dividends
or dividend equivalents or to vote on stockholder issues, with respect to the
RSUs. Applicable stockholder rights accrue only upon the delivery of the Shares
subsequent to the vesting of the RSUs in accordance with the terms of this
Award. However, dividend equivalents will be accrued on the Award if and to the
extent the Company declares an ordinary cash or stock dividend on the Shares
during either the second fiscal year or third fiscal year of the Performance
Period based on the dividend yields for each such year as determined by the
Compensation Committee in its sole discretion, and the number of vested Shares
delivered to the Participant in respect of the Realized RSUs shall be increased
to reflect such dividend equivalents. In addition, if, after the last day of the
Performance Period the Company declares an ordinary cash or stock dividend on
the Shares, and the record date for such dividend precedes delivery of the
vested Shares to the Participant in respect of the Realized RSUs, then the
Participant shall be entitled to a cash payment in an amount equivalent in value
of the dividends that would have been payable to the Participant for each Share
delivered to the Participant under this Award upon delivery of Participant’s
vested Shares. 


10. Non-Transferability of RSUs. Until the delivery of the Shares with respect
to the RSUs in accordance with terms of this Award, the RSUs may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated by the
Participant. Any attempt by the Participant to do so shall render this Award
null and void, and the RSUs thereunder shall be forfeited and immediately
cancelled.


11. Recapitalization. If there is any change in the Company’s equity
capitalization through the declaration of stock dividends, a recapitalization,
stock splits, or through merger, consolidation, exchange of Shares, or
otherwise, or in the event of an extraordinary dividend or other corporate
transaction, the Plan Administrator shall adjust the number and class of Shares
subject to this Award (including by making a different kind or class of
securities subject to the Award), or take other action pursuant to Section 4.4
of the Plan, to prevent dilution or enlargement of the Participant’s rights.


12. Beneficiary Designation. The Participant, if employed in the United States,
may, from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under this Award is to be paid
in case of his or her death before he or she receives any vested benefit. Each
such designation shall revoke all prior designations by the Participant, shall
be in a form prescribed by the Company, and will be effective only when
delivered during the Participant’s lifetime to the Company at its executive
offices, addressed to the attention of the Compensation Department in
Louisville, Kentucky. Absent a Participant’s proper and timely designation of a
beneficiary under this Section 12, any vested benefit payable under this Award
upon the Participant’s death shall be paid to the Participant’s surviving
spouse, or, if none, to the Participant’s estate.


13. Continuation of Employment. This Award shall not confer upon the Participant
any right to continued employment by the Employer, nor shall this Award
interfere in any way with the Employer’s right to terminate the Participant’s
employment at any time. A transfer of the Participant’s employment between the
Employer


    
Page 4 of 4
Fiscal 2021 Form


   
   



--------------------------------------------------------------------------------





and any of its subsidiaries, or between any divisions or subsidiaries of the
Employer shall not be deemed a termination of employment for purposes of the
vesting of the RSUs.


14. Tax Consequences. By accepting this Award, the Participant acknowledges that
(i) the Participant (and not the Company) shall be responsible for any tax
liability that may arise as a result of this Award and/or its vesting and the
issuance of Shares in connection therewith; (ii) he or she understands that the
Company may deduct or withhold a number of Shares, not to exceed 50% of the fair
market value of Shares to be delivered pursuant to the vesting of this Award, or
require the Participant to remit cash to the Company, sufficient to, except as
next described, satisfy the minimum Federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to the delivery of Shares pursuant to the vesting of this Award
and/or delivery of Shares as a result of vesting; and (iii) he or she is
encouraged to consult with a qualified tax advisor concerning the RSUs. In the
case of the Share withholding described in the preceding sentence, the Company
may instead choose to withhold an amount of Shares greater than the minimum, up
to the amount required to satisfy the Participant’s maximum individual tax rate,
provided updated accounting standards are in effect that would provide the same
treatment for the increased withholding as provided for minimum withholding. In
addition, the Compensation Committee, in its sole discretion, may permit the
Participant to enter into a “same day sale” commitment with a broker-dealer that
is a member of the Financial Industry Regulatory Authority (a “FINRA Dealer”),
whereby the Participant irrevocably elects to sell a portion of the Shares to be
delivered pursuant to the vesting of this Award, not to exceed 50% of the fair
market value of the Shares, to satisfy withholding obligations and whereby the
FINRA Dealer irrevocably commits to forward the proceeds necessary to satisfy
the withholding obligations directly to the Company.


15.    Data Privacy.    As a condition of the grant of the RSUs, the Participant
consents to the collection, use, and transfer of personal data as described in
this paragraph. The Participant understands that the Company and its Affiliates
hold certain personal information about the Participant, including his or her
name, home address and telephone number, date of birth, social security number
or equivalent, salary, nationality, job title, ownership interests or
directorships held in the Company or its Affiliates, and details of all equity
awards or other entitlements to Shares awarded, cancelled, exercised, vested or
unvested (“Data”). The Participant further understands that the Company and its
Affiliates will transfer Data amongst themselves as necessary for the purposes
of implementation, administration, and management of his or her participation in
the Plan, and that the Company and any of its Affiliates may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan. The Participant authorizes them to
receive, possess, use, retain, and transfer such Data as may be required for the
administration of the Plan or the subsequent holding of Shares on his or her
behalf, in electronic or other form, for the purposes of implementing,
administering, and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares acquired under the Plan. The Participant understands
that he or she may, at any time, view such Data or require any necessary
amendments to the Data.


16.    Miscellaneous.
16.1    This Award and the Participant’s rights under it are subject to all the
terms and conditions of the Plan, as the same may be amended from time to time,
as well as to such rules as the Plan Administrator may adopt. The Plan
Administrator may, in its sole discretion, administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
the RSUs, all of which shall be binding upon the Participant.


    
Page 5 of 5
Fiscal 2021 Form


   
   



--------------------------------------------------------------------------------





16.2    Subject to the provisions of the Plan and any applicable law (including
Section 409A of the Code), the Board may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may in any way adversely affect the Participant’s rights under this Award,
without the written consent of the Participant.
16.3    This Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Participant agrees to take all
steps necessary to comply with all Federal and state securities laws applicable
to this Award.
16.4    The Company’s obligations under the Plan and this Award shall bind any
successor to the Company, whether succession results from a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
16.5    To the extent not preempted by Federal law, this Award shall be governed
by, and construed in accordance with, the laws of the State of Delaware.
16.6    This Award is subject to the terms of the Plan and Administrative
Guidelines promulgated under it from time to time. In the event of a conflict
between this document and the Plan, the Plan as well as any determinations made
by the Plan Administrator as authorized by the Plan, shall govern.
16.7    The parties acknowledge and agree that, to the extent applicable, this
Award shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with or exemption from, Section
409A of the Code and the Treasury Regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Grant Date. Notwithstanding any provision
of this Award to the contrary, in the event that the Company determines that any
compensation or benefits payable or provided under this Award may be subject to
Section 409A of the Code, the Company may adopt such limited amendments to this
Award and appropriate policies and procedures, including amendments and policies
with retroactive effect, that the Company reasonably determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this Award
from Section 409A of the Code and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Award or (ii) comply
with the requirements of Section 409A of the Code. Although the Company intends
to take such actions so as to allow the Award to avoid adverse tax treatment
pursuant to Section 409A of the Code and otherwise, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on the Participant.
16.8    Notwithstanding any other provision of this Award, to the extent the
delivery of the Shares represented by this Award is treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no delivery
of such shares shall be made upon a Participant’s termination of employment
unless such termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Treasury Regulations and (b) if
the Participant is deemed at the time of his termination of employment to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed delivery of the Shares to which the Participant is
entitled under this Award, and which is deliverable to the Participant due to
his or her termination of employment, is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such delivery of shares
shall not be made to the Participant prior to the earlier of (x) the expiration
of the six-month period measured from the date of the Participant’s “separation
from service” with the Employer (as such term is defined in Section 1.409A-1(h)
of the Treasury Regulations) or (y) the date of the Participant’s death. The
determination of whether the


    
Page 6 of 6
Fiscal 2021 Form


   
   



--------------------------------------------------------------------------------





Participant is a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Treasury Regulations and any successor provision thereto).
16.9    THIS AWARD IS SUBJECT TO THE BROWN-FORMAN CORPORATION INCENTIVE
COMPENSATION RECOUPMENT POLICY. BY ACCEPTING THIS GRANT, THE PARTICIPANT
ACKNOWLEDGES THAT HE OR SHE HAS BEEN PROVIDED WITH A COPY OF SUCH INCENTIVE
COMPENSATION RECOUPMENT POLICY AND UNDERSTANDS THE TERMS AND CONDITIONS THEREOF.


This Award is subject to the terms and conditions hereof.


BROWN-FORMAN CORPORATION                


By:        Kirsten Hawley            
Senior Vice President,
Chief Human Resources and Corporate Communications Officer    


    
Page 7 of 7
Fiscal 2021 Form


   
   



--------------------------------------------------------------------------------





EXHIBIT A
PERFORMANCE GOALS


The number of Realized RSUs will be determined based on the Company’s total
shareholder return relative to its peer companies. Specifically, the Peer Group
Relative Performance during the Performance Period shall determine the
percentage of Target Number of RSUs that become Realized RSUs, as described in
the table below:


        
Peer Group Relative Performance
Percentage of Target Number of RSUs that become Realized RSUs
30th percentile or below
50%
55th percentile
100%
80th percentile
150%



Performance between the indicated percentiles of Peer Group Relative Performance
will be determined using linear interpolation.


Notwithstanding the foregoing, if, as of close of the Performance Period, the
Company fails to achieve its adjusted operating income metric determined by the
Compensation Committee at or prior to the Award Date in respect of the
Performance Period, the number of Realized RSUs shall equal zero (i.e. no RSUs
shall vest pursuant to the Award).


Definitions


“Company TSR Percentage” means the compounded annual growth rate, expressed as a
percentage (rounded to the nearest tenth of a percent (0.1%)), in the value per
share of Class B Common Stock during the Performance Period due to the
appreciation in the price per share of Class B Common Stock and dividends
declared during the Performance Period, assuming dividends are reinvested. In
determining the starting and ending prices per share to perform the calculation
in the preceding sentence, the average price per share for the 60 trading days
immediately prior to the first and last days of the Performance Period, as
applicable, shall be used.


“Peer Group Companies” shall mean the companies constituting the Standard &
Poor’s Consumer Staples Index.


“Peer Group Relative Performance” means the Company TSR Percentage compared to
the Peer Group TSR Percentages, expressed as a percentile ranking against the
Peer Group Companies.


“Peer Group TSR Percentage” means the compounded annual growth rate, expressed
as a percentage (rounded to the nearest tenth of a percent (0.1%)), of each of
the Peer Group Companies during the Performance Period, calculated in a manner
consistent with the Company TSR Percentage from publicly available information.




    
Page 8 of 8
Fiscal 2021 Form


   
   

